Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS FOURTH QUARTER RESULTS FOR 2011, PROVIDES OUTLOOK FOR 2% - Dividend increase of 12.0% to $0.56 per share annually - 2011 revenues grew 28.7% and adjusted EBITDA(A) grew 28.6% - Free cash flow(B) increased 35.1% to $262.5 million for 2011 Toronto, Ontario – February 28, 2012 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the fourth quarter and year ended December 31, 2011. Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “In 2011, revenue grew 28.7%, adjusted EBITDA(A) was up 28.6%, we generated $262.5 million of free cash flow(B) and returned more than $140 million to our shareholders,” said Joseph Quarin, Vice Chairman and Chief Executive Officer, Progressive Waste Solutions Ltd.“We are pleased to have been able to increase our quarterly dividend by 12.0% and, looking ahead, we have a great opportunity to continue building on our broad customer base, integrated network of assets and strong community relationships.” Mr. Quarin continued, “We will continue our accretive growth in 2012 by focusing on the fundamentals.We will execute disciplined market-by-market organic growth strategies, increasing price and pursuing volume as appropriate and continuing our focus on improving productivity.Our acquisition program remains active, as the solid waste services industry is still consolidating, and we will continue to be disciplined buyers of both strategic “tuck-ins” and platforms that can deliver returns in excess of our targets.We have also identified many opportunities to invest in internal infrastructure, which we see as low risk investments that deliver attractive future organic growth.At the same time, we will continue to pay dividends and repurchase shares as a way to return cash to shareholders.Our outlook heading into 2012 is cautious but we remain confident that we have the right strategies to continue to create shareholder value.” Reported revenues increased $27.3million or 6.4% to $457.2million in the fourth quarter of 2011 up from $429.9 million in the same period a year ago.Expressed on a gross basis, and assuming Canadian and U.S. dollar parity, revenues increased 8.1% quarter over quarter.Organically, price increased 1.9% while volumes were up 0.6%.Acquisitions contributed 5.6%. Adjusted EBITDA(A) was $133.9 million or 8.3% higher in the fourth quarter of 2011 versus $123.6 million in the same quarter a year ago.Excluding the impact of foreign currency (“FX”) and the decline in recycled fiber pricing, adjusted EBITDA(A) would have been $138.8 million in the current quarter.Adjusted operating income(A) was $76.0 million, or 24.0%, higher in the quarter compared to $61.3 million in the same period last year.Adjusted net income(A) was $38.0 million, or $0.32 per weighted average diluted share (“diluted share”), compared to $27.2 million, or $0.22 per diluted share in the same quarter last year. Free cash flow(B) in the quarter totalled $59.3 million and is 40.0% higher than the $42.4 million posted in the comparative period a year ago.This represents a free cash flow(B) margin of 13.0% in the quarter versus 9.9% comparatively. Share repurchases in the quarter totalled $40.3 million and dividends paid to shareholders totalled $14.6 million.Together, this represents a combined $54.9 million return to shareholders in the fourth quarter of 2011 compared to $15.0 million last year. For the year ended December 31, 2011, reported revenues were $1,840.1 million, compared to $1,429.8 million a year ago.Adjusted EBITDA(A) for the year was $534.5 million compared to $415.8 million in 2010.As noted above, excluding the fourth quarter impact of FX, $1.5 million, and decline in recycled fiber pricing, $3.4 million, adjusted EBITDA(A) would have been $539.4 million.Adjusted operating income(A) was $280.9 million compared with $208.6 million last year.Adjusted net income(A) was $135.0 million, or $1.12 per diluted share, compared with $102.4 million or $0.95 per diluted share last year. Progressive Waste Solutions Ltd. – December 31, 2011 1 Free cash flow(B) for the year totalled $262.5 and is 35.1% higher than the $194.3 million posted in the comparative period a year ago, resulting in a free cash flow(B) margin of 14.3% compared to 13.6% last year. For the year, share repurchases and dividends were $79.3 and $61.1 million, respectively, representing a combined return to shareholders of $140.4 million for the year ended December 31, 2011, compared to $48.8 million last year. 2012 Outlook The Company is providing its outlook assuming no change in the current economic environment and excluding the impact of any acquisitions we may complete in 2012.Our outlook has been prepared assuming parity between the Canadian and U.S. dollar. The outlook provided below is forward-looking.Our actual results may differ materially and are subject to risks and uncertainties. · Revenue is estimated to be $1.88 to $1.91 billion, representing an increase of 2.2% to 3.8% · Adjusted EBITDA(A) is estimated to be $535 to $550 million · Amortization expense, as a percentage of revenue, is estimated to be approximately 14.2% · Capital and landfill expenditures are estimated to be $200 to $205 million, plus an additional $40 to $50 million of internal infrastructure investment · The effective tax rate is estimated to be approximately 38% of income before income tax expense and net loss from equity accounted investee · Cash taxes are estimated to be $51 to $53 million · Adjusted net income(A) per diluted share is estimated to be $1.13 to $1.17 · Free cash flow(B) is estimated to be $220 to $240 million, excluding additional internal infrastructure investment · Expected annual cash dividend of $0.56 Canadian (“C”) per share, payable on a quarterly basis Commodity pricing Our revenues and earnings are impacted by changes in commodity prices, which principally include old corrugated cardboard (“OCC”) and other paper fibers, including newsprint, sorted office paper and mixed paper.Our results of operations may be affected by changing prices or market requirements for recyclable materials.The resale and purchase price of, and market demand for, recyclable materials can be volatile due to changes in economic conditions and numerous other factors beyond our control.These fluctuations may affect our consolidated financial condition, results of operations and cash flows.Based on current volumes, a ten dollar change in the price of OCC and paper fibers results in an approximately $7,000 change to revenues and an approximately $0.035 to $0.04 change to net income per diluted share on an annual basis. Foreign currency We have elected to report our financial results in U.S. dollars.However, we earn a significant portion of our revenues and earnings in Canada.We have provided our guidance assuming parity between the Canadian and U.S. dollar.If the U.S. dollar strengthens by 10 basis points our reported revenues will decline by approximately $7,600.EBITDA(A) is similarly impacted by approximately $2,500, assuming a strengthening U.S. dollar.The impact on net income for a similar change in FX rate, results in an approximately $1,000decline.Should the U.S. dollar weaken by 10 basis points, our reported results will improve by similar amounts. Other highlights for the year ended December 31, 2011 · We repurchased and cancelled approximately 3.6 million common shares at a total cost of $79.3 million.Approximately 2.6 million common shares were purchased and cancelled under our normal course issuer bid and 1.0 million common shares were repurchased from the underwriters in a secondary offering · Successful pricing amendments to our Sixth Amended and Restated Credit Facility Agreement (the “Canadian facility”) and to our Amended and Restated Senior Secured Revolving Credit Facility (the “U.S. facility”) Acquisition of WSI On July 2, 2010, we completed our acquisition of Waste Services, Inc. (“WSI”).WSI’s Canadian operations are included in our Canadian segment, while their Florida operations are included in our U.S. south segment.WSI’s operating results have been included with our own since the date of acquisition.We have, however, presented gross revenues by service type, price, volume and acquisition on a comparable basis as if WSI’s operating results were combined with ours in the previously comparable year. Progressive Waste Solutions Ltd. – December 31, 2011 2 Goodwill impairment Since our annual test for impairment conducted on April 30, 2011, our U.S. northeast operations have been subjected to an economic environment that has continued to weaken and where competition remains strong.Accordingly, these deteriorating economic conditions and resilient levels of competition represent a change in business climate that we weren’t anticipating.We re-performed our goodwill impairment test as of September 30, 2011 and reached the conclusion that the carrying amount of the U.S. northeast reporting unit was in excess of its fair value.We also concluded that in light of the weak economic outlook that it was more likely than not that impairment existed.We completed the second portion of the impairment test in the fourth quarter of 2011 and the resulting impairment loss amounted to approximately $360,600. Selling, general and administration expenses Selling, general and administration expenses include a non-recurring one-time charge resulting from the non-renewal of the Company’s former Vice Chairman and Chief Executive Officer’s agreement. Quarterly dividend declared The Company’s Board of Directors declared a quarterly dividend of $0.14 Canadian per share to shareholders of record on March 31, 2012.The dividend will be paid on April 16, 2012.The Company has designated these dividends as eligible dividends for the purposes of the Income Tax Act (Canada). Progressive Waste Solutions Ltd. – December 31, 2011 3 Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended December 31 Year ended December 31 (unaudited) (unaudited) Operating results Revenues $ Operating expenses Selling, general and administration ("SG&A") Restructuring expenses Goodwill impairment - - Amortization Net gain on sale of capital assets ) Operating (loss) income ) ) Interest on long-term debt Net foreign exchange loss (gain) 10 33 ) 47 Net gain on financial instruments ) Other expenses 45 (Loss) income before income tax (recovery) expense and net loss from equity accounted investee ) ) Net income tax (recovery) expense ) Net loss from equity accounted investee 38 2 96 Net (loss) income $ )
